Name: Commission Regulation (EEC) No 482/87 of 17 February 1987 reintroducing the levying of the customs duties applicable to wrought bars, rods, angles, shapes and sections of aluminium, aluminium wire falling under heading 76.02 of the Common Customs Tariff, originating in Venezuela, benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3924/86
 Type: Regulation
 Subject Matter: America;  tariff policy;  technology and technical regulations
 Date Published: nan

 18 . 2. 87 Official Journal of the European Communities No L 49/21 COMMISSION REGULATION (EEC) No 482/87 of 17 February 1987 reintroducing the levying of the customs duties applicable to wrought bars, rods, angles, shapes and sections of aluminium, aluminium wire falling under heading 76.02 of the Common Customs Tariff, originating in Venezuela, benefiting from the tariff preferences provided for by Counccil Regulation (EEC) No 3924/86 Whereas, it is appropriate to reintroduce the levying of customs duties in respect of the products in question against Venezuela, HAS ADOPTED THIS REGULATION : Article 1 As from 21 February 1987, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3924/86, shall be reintroduced on imports into the Community of the following products originating in Venezuela : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, in pursuance of Articles 1 and 12 of that Regu ­ lation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintroduced ; Whereas, in the case of wrought bars, rods, angles, shapes and sections of aluminium, aluminium wire, falling under heading 76.02 of the Common Customs Tariff, the indivi ­ dual ceiling was fixed at 3 000 000 ECU ; whereas, on 13 February 1987, imports of these products into the Community originating in Venezuela reached the ceiling in question after being charged there against ; CCT heading No Description 76.02 (NIMEXE-codes 76.02-all numbers) Wrought bars, rods, angles, shapes and sections of aluminium, aluminium wire Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1987. ^ For the Commission COCKFIELD Vice-President (') OJ No L 373, 31 . 12. 1986, p. 1 .